OPINION
By HAMILTON, PJ.
The pleadings indicate that a family relationship existed, and the evidence proves such relationship did exist at the time the services were rendered. There is a total-failure of any evidence tending to prove an express contract to pay for the services. This being true, the case comes within the law pronounced by the Supreme Court of Ohio in Hinkle et, Exrs. v Sage, 67 Oh St, 256, which case holds that there can be no recovery for personal services rendered to a member while the family relationship existed, in the absence of an express contract; such contract to be proved by clear and convincing evidence.
Under the rule laid down in the Hinkle case, supra, the trial court was correct in directing a verdict for the defendants. The judgment is affirmed.
GUERNSEY and ROSS, JJ, concur.